 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                  EASTERN DISTRICT OF CALIFORNIA
 6                                                         Case No. 1:19-cv-00564-SKO
      JAMES MARVIN BRIDGES,
 7                          Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                 v.                                        AMENDED APPLICATION TO
 8                                                         PROCEED IN FORMA PAUPERIS
      NANCY A. BERRYHILL,
 9                                                         (Doc. 4)
      Acting Commissioner of Social Security,
10
                            Defendant.                /
11

12                                                  ORDER
13          Plaintiff James Marvin Bridges filed a complaint on May 1, 2019, along with an application
14 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1 & 2.) On May 3, 2019, the

15 Court ordered Plaintiff to file an amended application to proceed in forma pauperis that sets forth

16 complete answers to question number 3(f) regarding sources of income. (Doc. 3.) Plaintiff filed his

17 amended application on May 21, 2019. (Doc. 4.)

18          Plaintiff’s amended application demonstrates entitlement to proceed without prepayment of
19 fees. Accordingly, IT IS HEREBY ORDERED that:

20          1.        Plaintiff’s amended application to proceed in forma pauperis is GRANTED;
21          2.        The Clerk of Court is DIRECTED to issue a summons; and
22          3.        The United States Marshal is DIRECTED to serve a copy of the complaint,
23                    summons, and this order upon the defendant as directed by the plaintiff.
24
     IT IS SO ORDERED.
25

26 Dated:        May 23, 2019                                         /s/   Sheila K. Oberto     .
27                                                        UNITED STATES MAGISTRATE JUDGE

28
